Case 19-51231 Doci1 Filed 09/13/19 Entered 09/13/19 15:39:44. Pageiof5

aT ats this information to identify Rea

     
   
   

United States Bankruptcy Court for the:

District of C :
(State) F

Case number (if known): Chapter _

    

L) Check if this is an
| amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

4. Debtor's name vy ee Rede Le e
0

2. All other names debtor used Su ce eZ & ZEA UTt LL

in the last 8 years

 

 

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

 

 

 

 

 

 

 

 

3. Debtor's federalEmployer “t JF “6 SZsi “7
Identification Number (EIN) TO
4. Debtor’s address Principal place of business : Mailing address, if different from principal place
. of business
A - <4 al 2 (2
4 Svea wolloor Rf ,
Number Street > Number Street
. P.O. Box
ad. ip a £ oo
Willer CT ot
City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

Faint A

County

 

Number Street

 

 

City State ZIP Code

 

5. Debtor's website (URL)

2.

 

Gl corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
(J Partnership (excluding LLP)
C) other. Specify:

6. Type of debtor

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 19-51231 Doci1 Filed 09/13/19 Entered 09/13/19 15:39:44 Page 2of5

ence Boe ALC

Name

Debtor Case number (if known)

 

 

. . . . A, Check one:
7. Describe debtor’s business ~ !

CJ Health Care Business (as defined in 11 U.S.C. § 104(27A))
CI Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LI Railroad (as defined in 11 U.S.C. § 101(44))

CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

C Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q learing Bank (as defined in 11 U.S.C. § 781(3))

hone of the above

 

B. Check all that apply:

C] Tax-exempt entity (as described in 26 U.S.C. § 501)

CJ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

CJ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11})

 

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http://www.uscourts.gov/four-digit-national-association-naics-codes .

 

Bankruptcy Code is the

8. Under which chapter of the i. one:
debtor filing?

Chapter 7
C) Chapter 9
QO) Chapter 11. Check aif that apply:

C} Debtor's aggregate noncontingent liquidated debts (excluding debts owed to

insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

CJ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-fiow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Ola plan is being filed with this petition.

) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

Ll The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

U) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
42b-2. .

O Chapter 12 -
f

 

9. Were prior bankruptcy cases ca No
filed by or against the debtor
within the last 8 years? CL) Yes. District When Case number

MM/ DD /YYYY
If more than 2 cases, attach a

separate list. Disirict When Case number
-MM/ DD /YYYY

 

 

 

10. Are any bankruptcy cases C1 No ~
pending or being filed by a of Dau iowéeano MEW arf
business partner or an Yes. Debtor DALE More Relationship ME Wp
affiliate of the debtor? District When oF 4% 14
List all cases. If more than 4, MM / DD /YYYY
attach a separate list. Case number, if known

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 19-51231 Doci1 Filed 09/13/19 Entered 09/13/19 15:39:44 Page 3o0f5

Debtor PG owe Cider cL Cc

Name

Case number (if known)

 

 

11. Why is the case filed in this Check all that apply:
district? dd.

Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

QA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have athe
possession of any real
property or personal property
that needs immediate Why does the property need immediate attention? (Check all that apply.)
attention?

O) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Ot poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

CI) it needs to be physically secured or protected from the weather.

LI it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

OQ other

 

Where is the property?

 

Number - Street

 

 

City State ZIP Code ‘

Is the property insured?

QO No
es. Insurance agency

. Contact name

 

 

Phone

 

 

| | Statistical and administrative information

13. Debtor’s estimation of Check one:

available funds qa will be available for distribution to unsecured creditors.

After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

}

 

 

. ‘2 1-49 C) 1,000-5,000 L) 25,001-50,000
14. Estimated number of D 50-99 QO 5,001-10,000 OQ 50,001-100,000
creators OQ 100-199 ©) 10,001-25,000 Q) More than 100,000
(2 200-999
. O) $0-$50,000 Q $1,000,001-$10 million L] $500,000,001-$1 billion.
15. Estimated assets CJ $50,001-$100,000 (4 $10,000,001-$50 million 2) $1,000,000,001-$10 billion
Cif 100,001-$500,000 2) $50,000,001-$100 million C2 $10,000,000,001-$50 billion
$500,001-$1 million L] $100,000,001-$500 million L} More than $50 billion

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

s
Case 19-51231 Doci1 Filed 09/13/19 Entered 09/13/19 15:39:44 Page 4of5

 

 

 

Debtor : Case number {if known)
Name
OQ) $0-$50,000 C) $1,000,001-$10 million L} $500,000,001-$1 billion
16. Estimated liabilities Q $50,001-$100,000 Q $10,000,001-$50 million 2 $1,000,000,001-$10 billion
QO) $100,001-$500,000 LJ $50,000,001-$100 million L $10,000,000,001-$50 billion
$500,001-$1 million CL} $100,000,001-$500 million U More than $50 billion

 

| Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
“$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of etition
debtor P ,

w The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

# | have been authorized to file this petition on behalf of the debtor.

a | have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penaity of perjury that the foregoing is true and correct.

Executed on
MM /DD /YYYY

x DLR Me acln— DAS Motted bo

Signature of authorized repeseniative of debtor Printed name

 

 

 

 

 

 

 

 

 

 

18. Signature of attorney x Date
Signature of attorney for debtor MM /DD /YYYY
Printed name
Firm name
Number Street
City . State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 201 . Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 19-51231 Doci1 Filed 09/13/19 Entered 09/13/19 15:39:44. Page5of5

UNITED BANK. se cag ~ opeicet

1645 Ellington Rd.
South Windsor, Ct. 06074

United Bank

c/o Seiger Gfeller Laurie, LLP
977 Farmington Ave., Suite 200
West Hartford, Ct. 06107

EVERSOURCE
ATON: Curr Fingeci4y CFFiCaR,

PO BX SLOOR

Beeston, MA O1L05
